DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with PHILLIP J. ARTICOLA on August 26, 2022.
The application has been amended as follows: 
In the Claims:
“balls;” (claim 1, line 5) has been changed to: --balls through a discharge portion;--
“discharged, and” (claim 1, line 10) has been changed to: --discharged through the discharge portion of the first syringe, and--.
Claims 21 and 22 have been cancelled.

Claims 1-10 and 12-13 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/August 26, 2022 		                                           Primary Examiner, Art Unit 3729